UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit


                             No. 97-30536
                           Summary Calendar


               PAUL O. IWENJIORA; CHRISTOPHER ERUCHALU;
                          GARRY LEE ROBERSON,

                                              Plaintiffs-Appellants,

                                VERSUS

                      ELMER LITCHFIELD, ET AL.,

                                                           Defendants,

   ELMER LITCHFIELD, Sheriff, of East of Baton Rouge Parish,
     JOE SABELLA, Warden, of East Baton Rouge Parish Prison;
             ANN LEMOINE, Prison Health Care Manager,

                                                  Defendants-Appellees.



          Appeal from the United States District Court
              For the Middle District of Louisiana
                             (93-CV-278)
                            April 15, 1998


Before WISDOM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Paul Iwenjiora, Christopher Eruchalu, and Garry Roberson, all


former inmates at the East Baton Rouge Parish Prison, filed a suit




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
under 42 U.S.C. § 1983 against Sheriff Elmer Litchfield, Warden


Joseph Sabella, and several other corrections officials in which


they       alleged    various      violations    of     their     Eighth    Amendment


protections against cruel and unusual punishment.2                      Specifically,


they alleged that they contracted tuberculosis from a fellow inmate


because       the    prison’s      screening     and    control     procedures    for


infectious          disease     were    constitutionally         inadequate.      The


plaintiffs further alleged that after they tested positive for


tuberculosis, the defendants demonstrated deliberate indifference


to   their     medical         needs   by   failing     to   dispense      appropriate


medications         and   by     ignoring    their     medical    complaints.      On


recommendation by the magistrate judge, the district court granted


summary judgment for the defendants and entered a final judgment in


their favor.          The plaintiffs timely filed notice of appeal.                We


affirm.



       2
       Litchfield and Sabella are the only defendants named in the
present appeal.

                                             2
     We review a grant of summary judgment de novo.3                   Summary


judgment is proper only if the evidence shows that there is no


genuine issue as to any material fact and that the moving party is


entitled to judgment as a matter of law.4                      A thorough and


independent review of the record convinces us that Litchfield and


Sabella are entitled to summary judgment.


     To have survived a motion for summary judgment, the plaintiffs


were required to proffer evidence that raised a genuine issue of


material fact as to whether the defendants were deliberately


indifferent to their serious medical needs.5            Much of the evidence


adduced    by    the   plaintiffs   in    opposition   to   Litchfield’s   and


Sabella’s       motion,   though,   was      unauthenticated    and   therefore


inadmissible.6      We have stated that “unauthenticated documents are

     3
         Fraire v. City of Arlington, 957 F.2d 1268, 1273 (5th Cir.
1992).
     4
         Fed. R. Civ. P. 56(c).
     5
         See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
     6
       Among the exhibits attached to the plaintiffs’ memorandum
were   confidential  prison   investigation  reports  concerning
irregularities in the dispensation of medications to prisoners.

                                         3
improper as summary judgment evidence.”7        Accordingly, we are


permitted to consider only competent evidence in reviewing the


propriety of the district court’s entry of summary judgment on the


defendants’ behalf.      Considering only competent evidence, it is


clear to us that the plaintiffs have not met their burden of


raising a genuine issue of material fact.8      In simple terms, the


evidence does not demonstrate that either of the defendants knew of


and disregarded an excessive health risk to the plaintiffs.9        Any


other claims are considered abandoned by virtue of the plaintiffs’


failure adequately to brief and argue them on appeal.10      Litchfield


and Sabella were entitled to summary judgment.




None, however, were accompanied by authenticating certifications
from the custodian of records.
     7
          King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).
     8
       Even if we were able to consider all of the plaintiffs’
evidence, it is doubtful that they could have survived summary
judgment.
     9
       See Farmer v. Brennan, 511 U.S. 825, 837 (1994). See also
Varnado at 321 (mere negligence, neglect, or medical malpractice do
not give rise to a § 1983 cause of action).
     10
          See Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).

                                   4
AFFIRMED.




            5